i          i        i                                                                             i       i        i




                                    MEMORANDUM OPINION

                                              No. 04-09-00559-CV

                        IN RE SOUTHWEST CONCRETE PRODUCTS, L.P.
                                 and Texas Building Products, Inc.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 9, 2009

PETITION FOR WRIT OF MANDAMUS DENIED, MOTION FOR EMERGENCY RELIEF
DENIED

           On September 3, 2009, relators filed a petition for a writ of mandamus and a motion for

emergency relief. The court has considered the petition and the motion, and determined relators are

not entitled to the relief sought. Accordingly, relators’ petition for a writ of mandamus and motion

for emergency relief are denied. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM




         … This proceeding arises out of Cause No. 2004-CI-09384, styled A. Hansen Masonry, Inc. v. Southwest
           1

Concrete Products, L.P. and Texas Building Products, Inc., pending in the 150th Judicial District Court, Bexar County,
Texas.